Citation Nr: 1121970	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-50 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for infertility.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for chronic kidney failure.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for benign prostatic hypertrophy, including postoperative residuals of a transurethral resection of the prostate (TURP). 

6.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by urinary urgency and frequency (claimed as a bladder condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's nephew


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran and his nephew testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Denver, Colorado.  A transcript of that proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board finds herein that there is new and material evidence for the purpose of reopening the claim for service connection for tinnitus and, so, the issue of de novo adjudication of the claim for service connection for tinnitus is addressed in the REMAND portion of the decision below and the claim of service connection for tinnitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran is infertile.  

2.  The Veteran was notified in January 2007 of a rating action that month denying service connection for asthma, tinnitus, chronic kidney failure, benign prostatic hypertrophy, and a disability manifested by urinary urgency and frequency (claimed as a bladder condition).  He did not appeal that decision and it became final.  

3.  Additional evidence received since the unappealed rating action of January 2007, taken together with evidence previously on file relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus. 

4.  Additional evidence received since the unappealed rating action of January 2007, taken together with evidence previously on file does not relate to an unestablished fact necessary to substantiate the claims for service connection for asthma; chronic renal failure; benign prostatic hypertrophy, including postoperative residuals of a TURP; and a disability manifested by urinary urgency and frequency (claimed as a bladder condition). 


CONCLUSIONS OF LAW

1.  Infertility was not incurred in or aggravated during active service.  38 U.S.C.A. § 1110, 5107 West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The unappealed rating action of January 2007, which denied service connection for asthma, tinnitus, chronic kidney failure, benign prostatic hypertrophy, and a disability manifested by urinary urgency and frequency (claimed as a bladder condition) and of which the Veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).  

3.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

4.  The additional evidence received since the January 1007 rating decision, when considered with the old evidence, is not new and material and is not sufficient to reopen the claims for service connection for asthma; chronic kidney failure; benign prostatic hypertrophy, including postoperative residuals of a TURP; and a disability manifested by urinary urgency and frequency (claimed as a bladder condition).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the VCAA notice by letter of January 2009, prior to the March 2009 adjudication which is appealed in this case, in which the Veteran was reminded that his claims had been denied previously and he had been notified thereof by the RO.  He was also informed of the reasons for the prior denials by the RO in January 2007. He was informed that new and material evidence was needed to reopen those claims.  

The Veteran was informed that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf. He was asked to submit evidence, which would include evidence in his possession that pertained to the claims.  The VCAA notice also informed him as to the type of evidence necessary to reopen the claims, namely, new and material evidence and what each of those terms - "new" and "material" - means.  He was informed of the five elements of a service connection claim, pursuant to the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also informed of the legal principles governing the assignment of effective dates. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim except for the degree of disability assignable and effective date for the disability); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  

Duty to Assist

With respect to the duty to assist, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A.§ 5103A.  The Veteran and his nephew testified before the undersigned Veterans Law Judge in support of his claim for service connection for infertility and his application to reopen his previously denied claims.  

The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  All available private medical treatment records are on file.  The Veteran has written and testified that other postservice private medical records have most likely either been destroyed or cannot be located.  In a February 2009 letter he reported having received postservice treatment for symptoms allegedly due to the disabilities for which he now seeks service connection.  However, he reported that the records which he had obtained had been previously submitted but, otherwise, during his efforts over the past two years to obtain additional records he was informed that the medical records either no longer existed or were nearly impossible to track down.  

In a service connection claim, a medical opinion is necessary where there is (1) competent evidence of a current disability or persistent symptoms or recurring symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or symptoms of a disability may be associated with the veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i).  In relation to the claim for service connection for infertility, the Veteran has neither written nor testified to any event during service which would serve as a predicate for obtaining a VA nexus examination.  

The Veteran has testified as to alleged inservice exposure to "red lead" which might have led to his claimed infertility, asthma, and kidney disease.  However, this is insufficient even in light of the Internet article indicating that continuous exposure to this substance might cause infertility, that prolonged exposure might cause kidney damage, and that exposure might aggravate a pre-existing respiratory disability (and it is not alleged that he had a pre-existing respiratory disorder) to warrant a VA examination.  This is because any such connection is too tenuous and insubstantial, particularly in light of the other evidence suggesting other possible etiology(ies) of postservice origin.  See generally Wallin v. West, 11 Vet. App. 509, 514 (1998) (evidence must "not simply provide speculative generic statement not relevant to the veteran's claim"); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("[G]eneric statement about the possibility of a link [are] too general and inconclusive).   

In applying to reopen claims for service connection for asthma, kidney failure, prostate and bladder disabilities, under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, based on the evidence of record, the Board cannot conclude this medical information is new and material because it is simply too tenuous and speculative.  Specifically, the Internet article states that prolonged exposure to red lead "may" cause kidney damage, continuous exposure "may result" in infertility, and such exposure "may' aggravate a pre-existing respiratory disability.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that there has been compliance with the duty-to-assist provisions of the VCAA.  

Reopening

The record shows that the RO had originally denied the claims of service connections for tinnitus; asthma; chronic kidney failure; benign prostatic hypertrophy, including postoperative TURP residuals; and a disability manifested by urinary urgency and frequency (claimed as a bladder condition) on the merits in a rating decision in January 2007.  The Veteran did not appeal that decision. 

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. §§ 3.104, 20.302(a) a rating action which is not appealed is final and may not be reopened unless new and material evidence is presented.  

Regardless of how the RO ruled on the question of reopening, the Board must re-decide that matter on appeal, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

The application to reopen those claims was received in November 2008.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finally adjudicated claim may be reopened by submitting new and material evidence.  New evidence is existing evidence not previously submitted and material evidence is that which by itself or when taken with prior evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of file at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, No. 08-3548, slip op. at 9 thru 11 (U.S. Vet. App. Nov. 2, 2010);( --- Vet.App. ----, 2010 WL 4300776 (Vet.App.)) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  In short, in determining whether a claim should be reopened the benefit-of-the-doubt standard does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Principles of Service Connection

For service connection to be granted for any disability, it is required that the facts, as shown by the evidence, establish that a particular injury or disease resulting in chronic disability was incurred in service, or, if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection is also possible for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

However, not every manifestation of urinary findings of casts, or cough, in service will permit service connection for, respectively, nephritis or pulmonary disease, first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the noted inservice condition is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303. 

Also, certain chronic diseases, including cardiovascular renal disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence Previously Considered

The evidence on file at the time of the January 2007 rating decision included the service treatment records (STRs).  The July 1950 examination for enlistment was negative and in an adjunct medical history questionnaire the Veteran reported not having or having had asthma.  March 1954 chest X-rays revealed a suspicious shadow in the left lung base which was apparently of vascular origin and, as such, was of no clinical significance.  The heart size and contour appeared normal.  There was no evidence of active pulmonary disease. The May 1954 examination for service separation was negative except to find that the Veteran had chronic otitis externa which was not considered disqualifying.  

Records from Kaiser Permanente show that in November 1998 it was noted that the Veteran had smoked for 30 years but had quit smoking 14 years ago.  In January 1999 mild asthma was noted.  In September 1999 it was reported that his tinnitus was associated with his headaches.  In May 2001 bronchitis and asthma were noted.  In June 2001 he used an inhaler for asthma.  In July 2001 a renal ultrasound was normal.  In December 2001 it was noted that he had quit smoking in 1985.  Renal insufficiency syndrome and benign prostatic hyperplasia were noted in December 2001.  In March 2002 he underwent a TURP.  In December 2002 it was noted that one week earlier he had had a urinary tract infection, and he had renal insufficiency. 

Records of the Sandia Health System show that in May 2002 it was reported that the Veteran had hypertension and chronic renal failure secondary to obstructive uropathy.  In July 2001 the Veteran related a long-standing history of asthma which was first diagnosed in 1980.  Hypertension had recently been diagnosis in May 2001.  In September 2002 a scrotal ultrasound revealed left epididymitis and hydrocele.  

VA outpatient treatment (VAOPT) records show that in November 2002 a history of a flaccid bladder was noted and testing revealed a small right kidney.  Also in that month it was noted that the Veteran reported a long history of intermittent testicular pain.  He was being treated for this chronic pain, and for chronic prostatitis.  Chronic obstructive pulmonary disease (COPD) was noted in November 2004. 

The Veteran underwent VA hospitalization in June 2006.  The pertinent discharge diagnoses were chronic kidney disease and hypertension.    

VAOPT records show that in an abdominal MRI in August 2006 revealed bilateral kidney cysts.  A history of chronic renal failure was also noted.  In September 2006 it was noted that he had a many year history of difficulty urinating.  

On file is a photocopy of a May 2006 statement from an acquaintance of the Veteran stating that they had been friends since 1955 to the present.  During this time the Veteran had used the bathroom more often than others.  He had numerous problems with his bladder and prostate.  He also suffered from asthma.  He had received medical services for these problems for many years.  He also had high blood pressure and kidney ailments. 

On VA examination in January 2007 the Veteran reported having had a gradual decrease in hearing acuity since his military service during the Korean Conflict when he was exposed to noise, including artillery, gunfire, and depth charges without hearing protection.  His post service military noise exposure included hunting and target shooting.  He purchased his first hearing aids in 1959.  He denied otologic symptoms, including tinnitus.  Audiometric testing revealed a sensorineural hearing loss in each ear.  It was noted that his noise exposure was conceded as a combat veteran of the Korean Conflict and was supported by documentation on his DD 214.  It was reasonable to assume that he was subjected to acoustic trauma from his combat in Korea when not provided hearing protection.  It was opined that his hearing loss was as likely as not related to inservice acoustic trauma.  

In a medical history form in conjunction with the January 2007 VA examination the Veteran reported having had prostatic surgery and outpatient treatment for an infected left testicle, in addition to problems with his prostate, kidneys, and bladder.  

Additional Evidence

The new evidence since the January 2007 rating decision rating decision includes additional VAOPT records reflecting treatment for multiple medical problems.  In September 2006 it was reported that an MRI had shown renal cysts and that they were of simple morphology.  The cysts "were unlikely to have contributed to RI [renal insufficiency] and may have in fact developed as a result of CKD [chronic kidney disease]."  

A January 2008 VAOPT record shows that the Veteran presented to the endocrine clinic for evaluation of gynecomastia.  After his 2002 TURP his medication had been changed to Finasteride in September 2006 and two weeks thereafter he began having bilateral breast pain.  A private physician had taken him off of Finasteride because a side-effect of that medication was gynecomastia.  However, he was later placed back on Finasteride.  He had low testosterone and gynecomastia.  Both of these findings could be consistent with Klinefelter's syndrome.  He had low testosterone, elevated "FSH" [follicle stimulating hormone] greater than "LH" [luteinizing hormone], was unable to have children, and had gynecomastia.  Other diagnoses include testicular failure, either from trauma or infections leading to diminished testosterone, and his having elevated estrogen in his body leading to gynecomastia.  It was also noted that the Veteran reported that he had tried but had never had children.  He had a normal puberty with normal secondary sex characteristics.  His breasts had always been the same, but since he had become older his breasts had begun to sag.  He also reported having seen a urologist when he got out of military service because of his inability to have children.  He reported that a testicular biopsy had been done and he had been told that "trauma and a fever caused him not to have children."  

A February 2008 VAOPT record shows that the Veteran was informed that testosterone replacement therapy was not currently recommended.  A July 2008 VA outpatient audiology consultation was conducted, at which time the Veteran denied having tinnitus.  A November 2008 VAOPT record noted that the Veteran's personal medical history included hypogonadism, and that he had a low testosterone level.  Also in that month it was noted that he was being treated for intermittent testicular swelling and pain, as well as chronic prostatitis.  He reported a long history of intermittent testicular pain.  He also noted a flaccid bladder, which reportedly was probably due to benign prostatic hypertrophy, and for which he needed intermittent bladder catheterization.  

In a statement received in February 2009 from the Veteran's sister, she reported that he had twice returned home on leave during his military service.  On both occasions he stayed at home, where she resided, for a couple of weeks and he seemed withdrawn from the activities he had been involved in prior to service. He never mentioned his illnesses to her until after his military service.  He had indicated to her that he had not mentioned his problems to her due to embarrassment and the fact that he had not yet been successful in identifying the problems or getting effective medical treatment.  

In a February 2009 statement from the Veteran it was reported that on many occasions he had sought treatment from a ship corpsman and in most cases the treatment for the conditions that presented themselves was simply his having been given "APCs."  He would then return to duty.  As a result of these demands, the continued declining trend in his health, and embarrassment inherent from symptoms related to his prostate and bladder infections, i.e., urinary urgency and frequency, he became very withdrawn and refrained from interaction with the ship crewmembers.  While he had hoped that his health would improve after military service, it did not.  He continued to have problems for which he had sought treatment during service, consisting of chronic prostate ailments "including a prostate hernia", chronic urinary and bladder infections, and kidney problems.  A postservice biopsy had shown that he was unable to father any children due to shrinkage of his male reproductive organs.  

At the April 2011 travel Board hearing the Veteran's service representative stated that some of the disabilities for which service connection was sought were alleged to be due to inservice exposure to "red lead poisoning."  Information from the Internet concerning this was submitted into evidence and initial RO consideration of that evidence was waived in writing.  It was maintained that prolonged lead exposure could cause kidney damage, decreased fertility, and aggravate an existing respiratory condition.  Page 3 of that transcript.  The Veteran testified that he was not treated for asthma during service.  He had first experienced respiratory problems when he went to work for the railroad in about 1954, when he was exposed to heat while performing hard labor.  When asked if he believed that his current asthma was related to his military service he replied "I have no idea" but he believed that it could have been due to inservice exposure to red lead.  Page 4.  During service he had been exposed to red lead when painting, with a paint brush, on the deck of a ship as a boatswain but was also exposed to it when it was sprayed.  Page 5.  He had been exposed on a daily basis.  He did not recall having any respiratory symptoms during the time that he was exposed to red lead.  He had first experienced respiratory symptoms shortly after he was separated from military service.  He had been diagnosed as having asthma by a private physician in late 1954 but that physician had been deceased for 30 years and no records could be obtained.  Page 6.  He had continued to have respiratory symptoms thereafter for which he had been treated and had, at one time, used inhalers.  There were no records available relating to his treatment for asthma.  He was now being treated by VA for asthma but did not take medication for it.  Page 7.  When he had initially had respiratory symptoms, while working for the railroad, he had blamed it on having to perform hard labor in the heat.  Page 8.  

As to tinnitus, the Veteran testified that he had served as both a boatswain and as a gunner on a 5-inch gun, and also handled depth charges and "K" guns and has been closed to these guns when fired onboard his ship.  Page 8.  He had not worn any form of hearing protection when the onboard ship guns were fired.  His tinnitus started sometime after this exposure but he was not sure how long after the exposure that the tinnitus had begun and he continued to have constant tinnitus.  Page 9.  The firing of the guns had been during combat operations during the Korean Conflict in shore-to-ship battles.  As to the VA records of January 2007 and July 2008 which indicated that he denied having tinnitus, the Veteran testified that he must have misunderstood the questions posed to him because he had a hearing loss (for which he is service-connected).  He stated that he had had tinnitus since he was in the service.  Page 10.  There had not been a diagnosis of tinnitus and he did not recall having been examined for it.  Page 11. 

With respect to his kidneys, the Veteran testified that he had first had problems with his kidneys after military service and a problem with his kidneys had been found during a physical examination in 1955 or 1956 when he had taken urine and blood tests, as a result of which a physician had told him that he had kidney problems.  This was in 1955, within the first year after military service.  That physician had now been deceased for 34 years.  He did not recall having any problems with his kidneys during service.  As to whether he believed that his kidney problem was due to inservice red lead exposure, he stated it "[p]robably could be" but he had no way of knowing.  Page 12.  His kidney problem had progressively worsened after service.  He had first received a diagnosis of a specific kidney problem in either 2003 or 2004.  Page 13.  

As to his prostate disorder, the Veteran testified that during his military service he had had urinary frequency, having to urinate almost hourly.  He had not sought treatment during service for this other that speaking to a corpsman who had simply given the Veteran "APC's."  Page 14.  He had not immediately sought postservice treatment for his continuing symptoms but had eventually sought private and VA treatment.  Page 15.  

Addressing the claim for infertility, the Veteran testified he had not had and was not able to have children.  Sometime after service he had had a biopsy in the 1960s, of which there was now no record.  As to whether his claimed infertility was related to inservice red lead exposure he stated it "[c]ould have been" but that he just did not know.  No one else in his family was affected in the same way.  He had not followed-up after the test in the 1960s.  Pages 16 and 17.  

The Veteran's nephew testified that as to the Veteran's testimony, the Veteran had explained all of this to the nephew.  The nephew had known of these things all of his life but the nephew had not known the details and had not known (until recently) that the Veteran now felt that some of his problems were caused by inservice red lead exposure.  The Veteran had explained that there were no corroborating service records, such as those relating to his urinary frequency, because these things occurred during combat conditions.  Page 25.  

Information from the Internet addressing "red lead" indicates that inhalation could cause irritation of the lungs and mucus membranes. Prolonged exposure could result in kidney damage and continuous exposure could result in decreased fertility.  The information also indicated that some medical conditions, such as a pre-existing lung or pulmonary condition, could be aggravated by red lead exposure.  

Analysis

Infertility

There is virtually no competent medical evidence on file which establishes that the Veteran is infertile.  That is, there has been no diagnosis of infertility.  The Veteran apparently believes that because he had not had any children that he is infertile.  However, infertility, sometimes called sterility, is a medical condition.  More specifically, it is a medical condition which is not simply observed by a layperson.  Rather, medical evidence is required.  Here, the Veteran's testimony is no more than that he once had a testicular biopsy.  The actual medical evidence shows that he has had testicular pain and that in 2002 testing revealed that he had left epididymitis and hydrocele.  

There is virtually no evidence, other than the Veteran's own belief, that he is infertile.  In a case such as this, the Board must consider only competent medical evidence to support its findings and conclusions, rather than rely on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  

However, even assuming, without conceding that the Veteran is infertile, there is nothing to connect it to his military service.  While the Veteran has submitted evidence, in the form of information obtained from the Internet, that exposure to lead may lead to infertility there is otherwise nothing which supports this speculation.  Rather, medical evidence on file indicates that the Veteran has, at least in part, a low testosterone level.  Apparently another related matter is gynecomastia.  However, neither of these is shown until years after his military service.  

The medical evidence indicates that possible causes for the low testosterone are either trauma or an infection.  Moreover, even if the Veteran is correct when he stated that a testicular biopsy was done, which he has related was in the 1960s and that physicians reportedly interpreted as showing that he was infertile due to trauma and an infection, there is no evidence, e.g., lay evidence in the form of statements or testimony, that he sustained any testicular injury or otherwise had testicular pathology such as any testicular or other genitourinary infection, during his active service.  Epididymitis and a hydrocele are not shown until decades after his military service.  Treatment for a testicular infection is first related in a medical history form in conjunction with the 2007 VA examination.  

Rather, the evidence as a whole shows that even if the Veteran does have infertility it is not shown to be related to his military service.  

Accordingly, service connection for infertility is not warranted. 

Reopening

The January 2007 rating decision denied service connection for tinnitus because it was not shown by the evidence.  Service connection was denied for asthma because the STRs were negative for complaints and treatment of respiratory disability and inservice chest X-rays were negative. The postservice evidence established that asthma and obstructive pulmonary disease were not shown prior to 1980 and there was no competent evidence linking these to his military service.  Likewise, the STRs were negative for chronic kidney failure; benign prostatic hypertrophy; and a disability manifested by urinary urgency and frequency, claimed as a bladder disorder.  The evidence showed that only in recent years had he been treated for renal failure and the evidence showed that this was most likely due to nonservice-connected hypertension.  The evidence showed that only in recent years had he been treated for benign prostatic hypertrophy and for urinary symptom; and there was no competent evidence linking any prostate disability to military service, and the urinary frequency and urgency were shown by postservice treatment records to be associated with prostatic hypertrophy. 

New Evidence of Participation in Combat

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the evidentiary requirements for adjudication of service connection for combat-related claims and together, provide that satisfactory lay or other evidence of combat incurrence or aggravation, if consistent with circumstances and hardships of such service, will be accepted as proof of service connection, notwithstanding the absence of official records thereof, unless rebutted by clear and convincing evidence to the contrary.  See Velez v. West, 11 Vet. App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 (1999); and Collete v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996) (setting forth a three step analysis).  

The Veteran has testified that he participated in combat during the operation of artillery guns aboard his ship during the Korean Conflict.  This is new evidence but he has testified only that such participation in combat adversely impacted upon the record keeping with respect to his seeking treatment for his claimed disabilities.  He has not specifically testified that any of the claimed disorders (other than exposure to loud noise from artillery having caused tinnitus) are due to or the result of some incident during combat.  However, the Board must also note that the Veteran was not continuously involved in combat and, so, the impact upon record keeping with respect to his claimed disabilities was no more than, at most, minimal.  See also Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (in the reopening context, even with new consideration of 38 U.S.C.A. § 1154(b), the appellant must submit medical evidence of a nexus between his inservice symptom and his current disability).  

Tinnitus

While the evidence on file at the time of the January 2007 rating action reflected that the Veteran twice denied a history of having tinnitus, the Veteran's recent testimony indicates that these histories were inaccurate because, apparently, as a result of difficulty hearing from his service-connected bilateral hearing loss, he misunderstood what he was being asked at those times.  

The Veteran is competent to attest to having and having had tinnitus because it is a symptom which is observable by a layperson.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999) (tinnitus is a symptom as to which a layperson is competent to attest).  For the limited purposes of reopening, this evidence is considered credible.  

As this evidence is new and material, and tends for show inservice incurrence, current disability, and continuity of symptomatology, the claim for service connection for tinnitus is reopened; however, further adjudication of the claim on the merits must be deferred pending evidentiary development.  

Asthma

It must be initially noted that the Veteran was a smoker of tobacco products for many years and only quit smoking in 1985, over three decades after his military service.  The clinical evidence shows that he has had asthma since at least 1980, more than two decades after active service.  The additional evidence since the January 2007 rating decision merely confirms continued treatment for respiratory problems.  

Additional records, even up-dated records, of treatment are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

In fact, the Veteran's recent testimony reflects that he first had respiratory symptoms after his military service, apparently associated with performing hard labor in the heat.  Even though he testified that this was shortly after his being discharged from active service it does not serve to relate his respiratory symptoms to his military service.  In fact, he testified that he had "no idea" whether his current asthma was related to his military service.  

Also, the information from the Internet article merely indicates that inservice exposure to lead might have the potential for aggravating a pre-existing respiratory problem.  However, there is no evidence, not even testimony from the Veteran, that he had any respiratory problem prior to or during active service.  

Thus, the Board concludes that the additional evidence received since the January 2007 rating decision is merely cumulative inasmuch as it simply confirms that the Veteran has had respiratory disability only following his military service, without relating any respiratory disability, or respiratory symptoms, to his military service.  Accordingly, the additional evidence is not new and material and the claim for service connection for asthma is not reopened.  

Chronic KidneyFailure; Benign Prostatic Hypertrophy, including postoperative TURP residuals; and A Disability Manifested By Urinary Urgency and Frequency (Claimed As a Bladder Condition)

The recent testimony of the Veteran and his nephew, as well as the recent statement from his sister, merely relate what was essentially reported in the 2006 statement of an acquaintance.  That is, that at some point in time after service the Veteran had continuing problems related to his kidneys, prostate, and bladder.  The Veteran's testimony of having been given "APCs" during service is not shown to relate to any of the claimed disabilities and his testimony of having urinary frequency and urgency during service is not material since he also testified that it was not until after military service, in 1955 or 1956, that he first had kidney problems and a physician had reportedly told him that that he had kidney problems.  In fact, at least part of this testimony, i.e., having first had kidney problems after service, contradicts other testimony by means of which he at least suggested, although in a vague manner, that he had sought treatment during service for ailments related to his prostate, kidneys, and bladder.  In any event, he is not competent to provide evidence, including testimony, as to the etiology or cause of symptoms of urinary frequency or urgency inasmuch as he is a layperson.  

This is also true as to the Veteran's speculation that inservice exposure to "red lead" in some way caused any of his claimed genitourinary disabilities.  This is particularly true in light of the additional evidence which indicates that his current kidney disability is most likely due to hypertension and there is nothing which suggests that his hypertension is of service origin or manifested within one year after his discharge from active service.  

Accordingly, the recent testimony and the recent statement from his sister are not new.  

In sum, the additional evidence lay evidence is merely cumulative with respect to a putative showing of continuity of symptomatology since it essentially repeats what was stated in the 2006 statement of an acquaintance.  

The additional medical evidence also does not serve to establish continuity of symptomatology since service but, rather, tends to show that the Veteran's current disabilities of the kidneys, prostate, and bladder had their onset years after his active service.  No clinical history is related within those records, nor do those records contain any findings or diagnosis, which would antedate the Veteran's claimed disabilities, as shown by all the evidence, to his military service.  

Accordingly, the new evidence, even when considered together with the old evidence, does not show that these disabilities were incurred in service or manifested within one year of his 1954 service discharge.  

Thus, overall, the additional evidence is not new and material and the claims for service connection for chronic kidney failure; benign prostatic hypertrophy, including postoperative TURP residuals; and a disability manifested by urinary urgency and frequency (claimed as a bladder condition) are not reopened.  


ORDER

Service connection for infertility is denied. 

As new and material evidence has been presented, the claim of service connection for tinnitus is reopened, and to this extent only the appeal is granted. 

The application to reopen the claims for service connection for asthma; chronic renal failure; benign prostatic hypertrophy, including postoperative residuals of a TURP; and a disability manifested by urinary urgency and frequency (claimed as a bladder condition) is denied.  


REMAND

Here, there is evidence of continuity of symptomatology which was not previously on file, i.e., the Veteran's testimony, that his tinnitus began during service and has continued unabated since that time.  The Veteran is competent to attest to having and having had tinnitus because it is a symptom which is observable by a layperson.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999) (tinnitus is a symptom as to which a layperson is competent to attest).  For the limited purposes of reopening, this evidence is considered credible.  

In a service connection claim, a medical opinion is necessary where there is (1) competent evidence of a current disability or persistent symptoms or recurring symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or symptoms of a disability may be associated with the veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i).  

Moreover, the Board notes that the Veteran is now service-connected for a bilateral sensorineural hearing loss.  The co-existence of a sensorineural hearing loss and tinnitus is not unusual in cases in which both are due to, as claimed in this case, inservice acoustic trauma.  Thus, a VA examination is required to determine the etiology of any current tinnitus. 

Accordingly, the claim for service connection for tinnitus is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine if his tinnitus is at least as likely as not related to his history of inservice exposure to acoustic trauma (loud noises) or ear infection (as noted on the report of the examination for service separation).  

All necessary tests should be conducted.  The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  

The examiner is requested to offer an opinion as to:

(a).  Does the Veteran currently have tinnitus?  

(b).  If the examiner finds that the Veteran has tinnitus, is it as least as likely as not (i.e., 50 percent or more probability) that such disorder had its onset during active service or that it was caused by any incident that occurred during such active service, to include in-service exposure to acoustic trauma (loud noises) or ear infections.  

In formulating an opinion, the examiner is asked to comment of the clinical significance of when any tinnitus was first documented and any progression of tinnitus, if any; as well as any possible postservice cause or etiology for any current tinnitus, including any postservice history of exposure to acoustic trauma (loud noise).  The examiner is also requested to comment upon the significance, if any, of the Veteran's being service-connected for a bilateral sensorineural hearing loss.  

The examiner must acknowledge and discuss the Veteran's reports and any lay evidence of incurrence of the claimed disability during active service as well as continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of inservice injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The examiner is asked to consider that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.  

If a requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

2.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the claim for service connection.

3.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


